Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s amendments filed on 06/24/2022 overcomes the previously raised Claim Objections and applicant’s arguments (P8-9 of 10 of the remarks) are persuasive and has overcome the 112b rejections. Furthermore, a Terminal Disclaimer was filed on 06/24/2022. This Terminal Disclaimer was disapproved due to the applicant’s name not matching the one listed in the ADS. In a telephonic interview with the applicant, the examiner mentioned the issues to the applicant’s representative and a second Terminal Disclaimer was filed on 07/06/2022. This Terminal Disclaimer was approved, thus overcoming the Double Patenting rejection and placing the application in condition for allowance.      

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 

The closest prior art are Mahadeswaraswamy (US 9,165,804), Mahadeswaraswamy (US 2012/0048467) and Buchberger (US 8,157,951). All three of the prior art are related to systems that comprises chambers used in semiconductors processes that includes temperature sensors, electronic controllers, heating systems and a coolant flow path with at least a valve that controls the flow of the coolant flowing in and out of the wall of the chamber. In particular, the Mahadeswaraswamy references teaches of methods of controlling the valve that supplies water/coolant to the chamber during the idle state in a similar manner as applicant’s invention. Buchberger teaches of the use of multiple coolant loops coupled to the chamber with each loop including its own inlet valve which allows for greater control of the temperature within the chamber, thus preventing non-uniformities in the process. The closest prior art fails to disclose or render obvious without impermissible hindsight the particular structure and function of the recycle pipe 160 and how it is arranged relative to the inlet valve 120, supply pipe 140 and the chamber 110 and the use of an output port capable of being opened by the controller capable of controlling water flowing in and out of the recycle pipe in combination with the rest of the limitations as claimed in claims 1-20 and as shown in at least Fig. 3 of the application.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Colon-Morales, whose telephone number 571-270-1741 and fax number is 571-270-2741. If internet communications are authorized, the examiner can be reached via email at david.colon-morales@uspto.gov (see MPEP 502.03 for more details on internet communications). The examiner can normally be reached on Monday-Friday (7:30AM-3:30PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Mary McManmon can be reached at 571-272-6007 or Craig Schneider can be reached at 571-272-3607 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID COLON-MORALES/Primary Examiner, Art Unit 3753